Citation Nr: 0739236	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-37 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for basal cell 
carcinoma, right ear, claimed as skin cancer.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from July 1960 to 
June 1964.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision in which the RO 
granted the veteran service connection for dyshydroitic 
eczema of the hands and feet, assigning an initial 
noncompensable rating, effective June 14, 2004.  In that 
decision, the RO also denied the veteran service connection 
for exposure to asbestos, for bilateral hearing loss, for 
tinnitus, and for basal cell carcinoma, right ear, claimed as 
skin cancer.  The veteran filed a notice of disagreement 
(NOD) with regard to the denials of his claims for service 
connection and the initial rating assigned for his service-
connected skin disability in April 2005, and the RO issued a 
statement of the case (SOC) in October 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2005.  Supplemental SOCs 
(SSOCs) were issued by the RO in November 2006, January 2007, 
and April 2007.

In a November 2006 rating decision, the RO assigned an 
initial 10 percent rating for the veteran's service-connected 
skin disability, effective June 14, 2004.  Later, in a 
January 2007 statement, the veteran withdrew from appeal the 
claims for service connection for asbestos exposure and a 
higher initial rating in excess of 10 percent for his 
service-connected skin disability.  As the withdrawn issues 
are no longer before the Board (see 38 C.F.R. § 20.204 
(2007)), the appeal is limited to the three issues listed 
above as reflected on the title page of this decision.

In August 2007, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.  During the hearing, 
the veteran submitted additional evidence, along with a 
signed waiver of RO consideration of the evidence.  This 
evidence is accepted for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2007).  

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of each of the claims remaining on appeal is 
warranted.

Initially, the Board points out that, during his hearing, the 
veteran also requested, and the undersigned granted, a 60-day 
abeyance period for the submission of additional evidence.  
Later in September 2007, the veteran, through his 
representative, submitted a private audiological examination 
report and two private physicians' opinions.  This evidence 
was not accompanied by a signed waiver of RO consideration of 
the evidence, therefore, a remand for RO consideration of the 
evidence, in the first instance, is warranted.  See 38 C.F.R. 
§ 20.1304.

Addressing the claims for service connection for bilateral 
hearing loss and for tinnitus, the Board notes that, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Service connection may be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2007).

Under the provisions of 38 C.F.R. § 3.385, impaired hearing 
is considered by VA to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Service treatment records reflect no change in the veteran's 
hearing acuity between his enlistment and separation 
examinations.  His hearing was considered within normal 
limits as tested by whispered voice on both his enlistment 
and separation examinations.  There were no findings of in-
service (compensable) hearing loss or tinnitus.  However, the 
Board notes that the absence of in-service evidence of 
hearing loss is not fatal to the claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385, as noted above) and a medically sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this appeal, the veteran contends that he has hearing loss 
and tinnitus as a result of in-service noise exposure.  He 
served as a boatswain in the Navy for four years.  In a 
statement received in April 2005, the veteran indicated that 
he "though[t] the ringing in ear would go away [but] it 
didn't."  During his hearing, the veteran argued that his 
MOS duties alone exposed him to acoustic trauma.  The RO has 
conceded that he was exposed to acoustic trauma in service.  
Private post-service medical records reflect diagnoses of mid 
and high frequency hearing loss.  In an August 2007 
statement, the veteran's private treating physician opined 
that, because of a history of noise exposure in the Navy, the 
veteran has had decreased hearing with progression since his 
naval experience.  However, results from VA audiological 
testing done in October 2006 and March 2007 were inconsistent 
and did not appear to reflect the veteran's maximal effort 
and, therefore, hearing loss meeting the provisions of 
38 C.F.R. § 3.385 could not be confirmed and an opinion could 
not be given due to the lack of valid responses.  

Given the veteran's assertions, and the RO's finding, of in-
service noise exposure, and the absence of objective VA 
medical findings reflecting the current extent of veteran's 
claimed hearing loss, whether he has tinnitus, and the 
relationship, if any, between each such disability and in-
service noise exposure, the Board finds that VA examination, 
with audiometric testing, and a medical opinion by an 
otolaryngologist (ear, nose, and throat (ENT) physician)-
based on full consideration of the veteran's documented 
medical history and assertions-is needed to resolve these 
claims for service connection.   See 38 U.S.C.A. § 5103A 
(West 2002).  

With regard to the veteran's claim for service connection for 
basal cell carcinoma claimed as skin cancer, the Board notes 
that a January 2005 VA examiner found that the veteran was 
exposed to sunlight during his four years of service, but 
also worked as an iron worker post service.  However, the 
examiner added that whether the veteran's basal cell 
carcinoma was due to service could not be resolved without 
speculation.  Two of the veteran's treating physicians have 
indicated that the veteran reported that he spent a number of 
years in military service, during which he was exposed to 
ultraviolet radiation (UVR); that extensive exposure to UVR 
is linked to the development of skin cancer, specifically 
basal cell carcinoma; and that the veteran's extensive sun 
exposure during service contributed to his subsequent skin 
cancers.  In light of the January 2005 VA examiner's opinion, 
the RO scheduled the veteran for another VA skin examination 
on March 29, 2007 to obtain a nexus opinion.  VA records 
indicate that this examination was cancelled by the veteran 
and, in the April 2007 SSOC, the RO indicated that the 
veteran failed to appear for examination.  However, during 
his hearing, the veteran testified that contrary to the RO's 
statement his wife accompanied him to all three of his VA 
appointments (Transcript, p. 9).

Under these circumstances, on remand, the RO should obtain a 
copy of the March 29, 2007 VA skin examination report and 
associate it with the record.  If the no such examination 
report can be found or, if found, is determined to be 
inadequate for rating purposes, then the RO should arrange 
for the veteran to undergo another skin examination, by a 
physician, at an appropriate VA medical facility.  The 
veteran is hereby notified that failure to report to any 
scheduled evaluation and/or medical examination(s), without 
good cause, may result in a denial of the claims (as the 
original claims for service connection will be considered on 
the basis of evidence of record).  See 38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled evaluation and/or examination (s), 
the RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the scheduled appointment(s) 
sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo any further 
examination, the RO should obtain all outstanding pertinent 
records.

The record  reflects that, in an October 1992 letter, the 
Social Security Administration (SSA) notified the veteran 
that it had awarded him disability benefits from July 1990.  
While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file copies of the SSA's 
determination and of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to any of the claims 
remaining on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all evidence 
in his possession.  The RO should also ensure that its notice 
to the veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)-particularly as regards 
disability ratings and effective dates-as appropriate (not 
previously provided with regard to the issues on appeal).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claims remaining on appeal.  The RO's 
readjudication of the claims should include consideration of 
all evidence added to the record since the RO's last 
adjudication of the claims, to include that submitted to the 
Board during the August 2007 hearing and in September 2007. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from SSA 
copies of the determination and of all 
medical records underlying its decision 
awarding disability benefits to the 
veteran from July 1990 and any other 
determination.  In requesting these 
records, the RO must follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to any of the claims remaining 
on appeal that is not currently of 
record.  The RO should invite the veteran 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its notice to 
the veteran meets the requirements of 
Dingess/Hartman (cited to above)-
particularly as regards assignment of 
disability ratings and effective dates, 
as appropriate.

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the appellant to 
undergo VA ENT and skin examinations (the 
latter examination should be scheduled 
only if a report of the March 29, 2007 VA 
skin examination is not found or, if 
found, is determined to be inadequate for 
rating purposes), each by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to each physician designated to 
examine the veteran, and each report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  

All appropriate tests and studies (to 
include audiometry, and speech 
discrimination testing, for each ear), 
should be accomplished (with all results 
made available to each physician prior to 
the completion of his or her report) and 
all clinical findings should be reported 
in detail.  

Each physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

ENT examination - Based on the results of 
audiometric testing, the physician should 
specifically indicate, with respect to 
each ear, whether the veteran currently 
has hearing loss to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus.

Then, with respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., the 50 percent or 
more probability) that such disability is 
the result of injury or disease incurred 
or aggravated in service, to specifically 
include in-service noise exposure 
associated with his duties in the Navy.

Skin examination - Based on the 
examination results and a review of the 
claims file, with respect to basal cell 
carcinoma (skin cancer), the physician 
should provide an opinion as whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more probability) that 
such diagnosed disability is medically 
related to the veteran's active military 
service.  In providing this opinion, the 
physician should consider the veteran's 
assertions of extensive exposure to 
sunlight during service and any other 
physician's opinion in the record.  

5.  If the veteran fails to report to any 
scheduled evaluation and/or 
examination(s), the RO must obtain and 
associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the scheduled appointment(s) 
sent to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection remaining on appeal, 
in light of all pertinent evidence (to 
include the evidence submitted directly 
to the Board during the August 2007 
hearing and in September 2007) and legal 
authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

